UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7371



JOSEPH E. MACON,

                                               Plaintiff - Appellant,


          versus


JAMES M. COX, JR., Judge; H. LOWERY, Attorney;
THE CITY OF WILLIAMSTON, NORTH CAROLINA; STATE
OF SOUTH CAROLINA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-1311-6-HFF)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Macon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph   E.   Macon   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.         See Macon v. Cox,

No. CA-04-1311-6-HFF (D.S.C. June 22, 2005). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -